Citation Nr: 1136516	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  03-29 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for schizophrenia, undifferentiated type, prior to May 24, 2007.

2.  Entitlement to a disability rating in excess of 70 percent for schizophrenia, undifferentiated type, from May 24, 2007 through  April 21, 2009.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected schizophrenia, undifferentiated type, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007.



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2003 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 50 percent for schizophrenia, undifferentiated type.  In March 2003, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2003.

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In April 2008, the Board remanded the claim then on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action.  After completing the requested development the AMC granted a 70 percent rating for schizophrenia, undifferentiated type, but denied higher ratings at any other point pertinent to the appeal (as reflected in a December 2009 supplemental SOC (SSOC) and rating decision), and returned the appeal to the Board for further consideration.

In a May 2010 decision, the Board granted a 70 percent rating for schizophrenia, undifferentiated type, for the period from May 24, 2007 through April 21, 2009, as well as granted a 100 percent rating for the disability, from April 22, 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision to the extent that it denied ratings for schizophrenia, undifferentiated type, in excess of 50 percent prior to May 24, 2007, and in excess of 70 percent prior to April 22, 2009, and remanding those matters to the Board for further proceedings consistent with the joint motion.

In May 20111, the Veteran's representative submitted additional lay and medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

Regarding characterization of the matters on appeal, the Board notes that, in the December 2010 JMR, the parties pointed out that the Board did not address whether the evidence was sufficient to raise a claim for a total disability based on individual employability (TDIU), pursuant to 38 C.F.R. § 4.16, for the period from May 24, 2007, through April 21, 2009. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2010); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, however, the Board points out that the RO, in a July 2010 rating decision, assigned a TDIU effective from May 24, 2007 through April 21, 2009.  As this claim has already been granted in full, the Board need not address this matter here.  However, as explained in more detail below, in addition to the rating questions remaining on appeal, the Board has also characterized the appeal as encompassing the matter of the Veteran's entitlement to a TDIU due to service-connected schizophrenia, undifferentiated type, on extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007.

The Board's decision addressing the claims for higher rating for schizophrenia prior to May 24, 2007, and from May 24, 2007 through April 21, 2009, are set forth below.  The claim for a TDIU due to service-connected schizophrenia, undifferentiated type, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007, is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Pertinent to the August 2001 claim for increase, and prior to May 24, 2007, the Veteran's service-connected schizophrenia was manifested by impaired judgment with periods of violent and/or threatening behavior, disturbances of motivation and mood, poor insight and judgment, and poor impulse control; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

3.  For the period from May 24, 2007, through April 21, 2009, the Veteran's service connected schizophrenia, undifferentiated type, was manifested by occasional suicidal ideation, depression, occasional racing thoughts, restricted affect, poor insight and judgment, occasional hallucinations, and impaired impulse control; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.

3.  The schedular criteria have been adequate to rate the Veteran's schizophrenia, undifferentiated type, at all times pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for schizophrenia, undifferentiated type, prior to March 24, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9204 (2010).  

2.  The criteria for a rating in excess of 70 percent for schizophrenia, undifferentiated type, from March 24, 2007, through April 21, 2009, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2002 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The January 2003 rating decision reflects the initial adjudication of the claim after issuance of the April 2002 letter.  

Post rating, the September 2003 SOC set forth the pertinent rating criteria for evaluating mental disabilities.  A March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the December 2009 Supplemental SOC (SSOC) reflects readjudication of the matters of higher ratings then before the RO. Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters remaining on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, as well VA outpatient treatment records, and reports of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2008 Board hearing, as well as various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no further RO action on either claim remaining on appeal, prior to appellate consideration, is needed.

In the December 2010 JMR, it is indicated that, in denying entitlement to a rating in excess of 50 percent prior to May 24, 2007, the Board failed to adequately discuss the Veteran's November 2006 citation by Military Police for simple assault, and indicate whether it was necessary to obtain any court records regarding the disposition of this offense.  However, the Board believes that the Military Police report of record describes the incident in sufficient detail, and the 2007 follow-up letter from Ft. Buchanan, where the assault incident occurred, provides sufficient detail for the Board to assess the relevance of this incident with regard to the Veteran's claim for higher rating for schizophrenia.  Hence, the Board finds that it is unnecessary to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); Gravois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture. See Mayfield, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Pertinent medical evidence associated with the claims file includes the report of a Social and Industrial Field Survey completed in May 2002, conducted as a result of the Veteran's wife's complaint of domestic violence.  The report reflects that three of the Veteran's neighbors indicated that he had arguments with every person around his house.  His neighbors described his behavior as erratic, and indicated that he was easily angered by anything he considered to be against his way of thinking.  It was also noted that the Veteran was bothered by loud noises.  The report also reflects that the Veteran destroyed a neighbor's mailbox after a dispute.  

In late May 2002, the Veteran was admitted to a VA hospital due to suicidal ideation and threats.  It was indicated that the Veteran had a pending court date for a domestic violence charge.  It was noted that the Veteran was extremely evasive regarding all sensitive questions such as what happened to his suicidal ideation which caused his admission.  While the Veteran denied that he had been aggressive toward his wife, he did accept that he had been aggressive towards other people, especially when under the influence of alcohol.  On mental status examination later in May 2002, the Veteran's speech was logical and coherent, and there was no evidence of suicidal ideation or active perceptual or thought disorder.  While he initially denied any active self-harm ideas or hearing voices of any kind, later during his hospitalization, he reported hearing voices and having nightmares at night.  When the Veteran was informed that he was to be discharged in June 2002 based on his stabilizing symptoms, the Veteran started banging his head against the wall and refused to talk to the interviewer.  The interviewer considered his behavior to be manipulative and in response to imminent discharge.

On VA examination in November 2002, the Veteran reported that other people did not understand him.  He indicated that he had recently been fired from the U.S. Postal Service, where he had been working only a few months.  The examiner observed that the Veteran was very selective in claiming conditions.  The Veteran was described as clean, adequately dressed, and groomed.  He avoided eye contact and exhibited a non-cooperative behavior, and alternately responded to some questions while avoiding others.  The examiner opined that the Veteran was exaggerating his behavior as to present a psychotic state.  It was noted that the Veteran was not hallucinating, was not suicidal, and was not homicidal.  His insight and judgment were poor, and he exhibited poor impulse control.  The examiner found that there was a voluntary component as to present an exaggeration of the Veteran's condition, which clearly was not psychotic.  The examiner further stated that due to a pending court proceeding and the Veteran's claim for increased compensation, the Veteran had a clear secondary gain intention for his uncooperativeness and presented behavior.  The examiner assigned a GAF score of 65.

In March 2006, private psychiatrist Dr. O. stated that the Veteran regularly attended appointments in connection with a neuropsychiatric disorder.  He noted that the Veteran had been prescribed medication, and opined that because of his mental condition, he was unable to perform any type of remunerative job.  

A November 2006 military policy report indicates that the Veteran was cited for a simple assault at Ft. Buchanan.  The report notes that the weapon/force used was a "candy filled plastic bag" and not a firearm, knife, or other type of weapon.  He was described as not armed, and was released on his own recognizance.  

VA treatment reports reflect that the Veteran was again admitted in May 2007 with complaints of auditory, visual, and tactile hallucinations.  He said he was depressed, and complained of poor sleep, poor appetite, crying spells, anxiety, and loss of interested in activities.  He indicated that he had a plan to hang himself and admitted having homicidal ideas against others.  At the time of his hospital admission, the Veteran was well-nourished, had fair grooming and hygiene, and poor eye contact.  His speech was spontaneous, of adequate volume and production, coherent, and fluent.  His affect was restricted.  His thought process was coherent, goal directed, relevant, but with racing thoughts.  Recent and remote memory were grossly intact, but his insight and judgment were poor.  A GAF score of 25 was assigned.

After a week of hospitalization, the Veteran denied ideas of self harm or harm to others, and he slept and ate well. He denied experiencing any auditory or visual hallucinations.  He had adequate grooming and hygiene with fair eye contact.  His speech was described as spontaneous, coherent, and fluent, while thought process was described as coherent and goal-directed, with no racing thoughts.  His recent and remote memory were grossly intact, although insight and judgment remained poor.  At discharge, the assigned GAF score was 60.  

A June 2007 VA outpatient treatment report notes the Veteran's complaints of insomnia, depression, and auditory and visual hallucinations.  He then denied suicidal or homicidal ideation.  His speech was noted to be slow.  He had delusions, and his thought process was deemed incoherent.  He was oriented in all spheres, but had poor recent memory.  Judgment and insight were poor.  However, after the interview, the examiner noted that the Veteran returned to the office and started a coherent and relevant conversation.  A GAF score of 40 was assigned.

In July 2007, the Veteran was admitted to a VA day hospital for follow-up treatment.  He slept for only two to three hours per day, but had a good appetite.  It was noted that the Veteran was clean and casually dressed, but had poor eye contact and maintained a poor rapport with the examiner.  There were no homicidal or suicidal ideas, delusions or obsessions, or phobias or compulsions present.  His affect was blunted, and memories were preserved.  Judgment was deemed fair, although insight was poor.  A GAF score of 55 was assigned.

The record also includes July 2007 statement from the commander at the Ft. Buchanan Military Reserve indicated that the Court of First Instance, Carolina Investigations Part, ordered him to abstain from harassing, intimidating, threatening, or interfering in any other way with a particular family because of the likelihood of immediate risk of abuse he represented against them.  For this reason, the commander barred the Veteran from entering the base.  The Board notes that this letter appears to be in response to November 2006 simple assault charge.

A February 2008 statement from private psychiatrist Dr. O. notes that the Veteran had tried many times to hold on to a job but failed.  The examiner also noted that the Veteran unsuccessfully attempted vocational rehabilitation.  It was noted that the Veteran isolative behaviors prevented him from establishing adequate relationship.  He opined that the Veteran's schizophrenia limited his ability to perform any time of substantially gainful employment.

During the February 2008 Board hearing, the Veteran reported symptoms of difficulties with concentration, paranoia, sleeping, and getting along with others.  He reported poor relationships with his ex-wife and sons, as well as difficulties maintaining friendships.  He noted that his wife left him because of his psychiatric problems.  With respect to work, he noted that he had not worked in many years, and was unable to complete vocational rehabilitation.  He described the impact of his psychiatric problems on his ability work, noting that he often got into psychotic moods and lost control of what he was thinking.  

On VA examination in April 2009, the examiner noted that the Veteran suffered from severe and incapacitating psychiatric symptoms that resulted in total occupational and social impairment, and that his prognosis was deemed poor.  The Veteran also displayed obsessive-compulsive traits.  The examiner also observed that the Veteran moved both of his legs laterally and stroked his upper lip with his left hand repeatedly during examination.  His speech was impoverished, hesitant, irrelevant, and illogical.  He displayed a constricted affect, and his mood was anxious and depressed.  He was unable to do serial sevens or spell a word forward and backwards.  He was not able to state the exact day of the month, but was intact to place.  His thought process was noted to be illogical, evasive, and tangential.  The examiner also noted that the Veteran had paranoid ideation and persecutory delusions.  Insight was deemed to be limited.  Although there were no panic attacks, homicidal thoughts, or suicidal thoughts, there was poor impulse control with episodes of violence.  The examiner indicated that the Veteran was unable to maintain minimum personal hygiene; that his symptoms severely impacted his ability to drive and go shopping; and that the prevented him from traveling and engaging in sports and other recreational activities.  While the examiner noted that the Veteran's remote and recent memory were normal, his immediate memory was severely impaired.  A GAF score of 50 was assigned.  

A May 2011 record from a private psychologist, Dr. A., indicates that she reviewed the Veteran's claims file, and based upon this review found it more likely than not that the Veteran has been unemployable due to his schizophrenia since his discharge from service, and it is entitled to a 100 percent rating prior to April 2009.  She found the evidence of record demonstrated total social and occupational impairment, including persistent gross impairment in thought processes and communication, grossly inappropriate behavior, persistent delusions and hallucinations.  She referenced the Veteran's specific legal difficulties, including charges of simple assault and the need for the use of a restraining order.  

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R.       § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Historically, in a June 1985 rating decision, the Veteran was granted service connection for schizophrenia and an initial 30 percent rating was assigned, effective September 8, 1982.  In May 1988, the rating was increased to 50 percent, effective January 12, 1988.  The Veteran filed the instant claim for increase in August 2001.  

As indicated, the RO has already assigned staged ratings for the Veteran's service-connected psychiatric disability, and the Board subsequently determined that higher ratings were warranted to the extent noted in the prior Board decision.   As the Court subsequently remanded to the Board the matters of a rating in excess of 50 prior to May 24, 2007, and rating in excess of 70 percent from that date through April 21, 2009, the Board must now consider the propriety of the ratings at each stage, as well as whether any further staged rating of the disability under consideration is warranted.

The RO assigned the ratings for the Veteran's schizophrenia, undifferentiated type, under Diagnostic Code 9204.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula. See 38 C.F.R. § 4.130 (2010).

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A.  Period Prior to May 24, 2007

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, for the period prior to May 24, 2007, the criteria for a schedular rating in excess of 50 percent for schizophrenia are not met.  

As indicated above, prior to May 24, 2007, the Veteran's psychiatric disability was manifested primarily by erratic behavior, impaired impulse control, some episodes of violence, some indications of hallucinations, and occasional suicidal ideation, which resulted in no more than occupational and social impairment with reduced reliability and productivity.  This is a level of occupational and social impairment consistent with the currently assigned 50 percent disability rating for this time period.

At no point pertinent to the August 2001 claim for increase, and prior to March 24, 200,7 did the Veteran's schizophrenia, undifferentiated type, meet the criteria for at least the next higher, 70 percent, schedular rating.  As noted above, under the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

In this case, while the record reflects some of these symptoms of a rating in excess of 50 percent prior to May 24, 2007, such as suicidal ideation, hearing voices, and banging his head against a wall during the May 2002 hospitalization, the treating physician found his behavior to be manipulative and responding to imminent discharge.  The November 2002 VA examiner also determined that the Veteran was exaggerating his behavior.  The November 2002 VA examiner specifically noted that the Veteran had a clear secondary gain intention for his presented behavior due to an upcoming court date and claim for increased compensation.  These opinions were based on observation and examination of the Veteran, and not merely a review of the claims file.  On these facts, the Board accepts these and other examiners' objective findings as persuasive indications of the severity of the disability during the time period in question.
 
The Board has also considered the fact that the Veteran was charged with an assault by military police during this time period in March 2006, demonstrating an instance impaired impulse control with violent behavior.  However, this one episode does not rise to the level of sustained impaired impulse control, such as unprovoked irritability with periods of violence.    

Moreover, to the extent that the Veteran had difficulty in establishing and maintaining effective work and social relationships prior to March 2006, such difficulty is contemplated in the assigned 50 percent rating for this time period.

The Board acknowledges the opinion of the May 2011 private psychologist to the effect that the Veteran has suffered from total occupational and social impairment since his discharge from service, warranting the assignment of a 100 percent rating prior to May 24, 2007, and the May 2006 statement from Dr. O that the Veteran was then unemployable.  While these opinions plausibly bear on the determination as to whether the Veteran is entitled to award of a TDIU due to his psychiatric disability prior to the March 24, 2007 effective date of the award of that benefit (addressed in the remand, below), the Board emphasizes that a finding of unemployability, without more, even if deemed persuasive, does not provide basis for assignment of a higher schedular rating.  Likewise, an examiner's opinion as to what rating should be assigned is not dispositive; rather, the credible symptoms shown provide the primary basis for assigning a rating.  See 38 C.F.R. § 4.126.  As indicated above, here, the credible symptoms shown during the period prior to May 24, 2007 are consistent with the 50 percent schedular rating awarded for this time frame.

Under these circumstances, the Board finds that the evidence, as a whole, demonstrates that the Veteran's service-connected schizophrenia, undifferentiated type, has been no more than 50 percent disabling based on his reported symptomatology and behavior observed on several mental status examinations.  
The Board points out that in determining that the criteria for an initial rating in excess of 50 percent for the Veteran's service- connected schizophrenia are not met for this period, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also finds that the single GAF score assigned during the relevant time frame-65 on VA examination in November 2002-does not provide a basis for assignment of any higher rating for the Veteran's service-connected schizophrenia prior to May 24, 2007.  

According to the DSM-IV, GAF scores ranging between 61 and 70 are indicative of some mild symptoms (like depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Thus, the GAF scores of 65 clearly reflect even less impairment than that contemplated in the assigned 50 percent rating; hence, this score clearly provides no basis for any even higher rating for this period.

Accordingly, the Board finds that, pertinent to the August 2001 claim for increase and prior to May 24, 2007, the Veteran's schizophrenia, undifferentiated type, symptomatology more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.






B.  Period from May 24, 2007 through April 21, 2009

Considering the pertinent evidence in light of the applicable criteria, the Board also finds that, for the period from May 24, 2007 through April 21, 2009, the criteria for a rating in excess of 70 percent for schizophrenia are not met.  

The aforementioned medical evidence reflects that, from the May 24, 2007 date of VA psychiatric hospitalization, and through April 21, 2009, the Veteran's psychiatric symptoms have primarily included occasional suicidal ideation, depression, occasional racing thoughts, restricted affect, poor insight and judgment, occasional hallucinations, and impaired impulse control.  This is a level of occupational and social impairment consistent with the currently assigned 70 percent disability rating for this time period.

At no point during the period from May 24, 2007 through  April 21, 2009, did the Veteran's overall schizophrenia, undifferentiated type, symptomatology meet the criteria for a rating in excess of 70 percent.  In this regard, the medical evidence does not show the Veteran to have had gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or other symptoms that are characteristic of a 100 percent rating.  Rather, the medical evidence of record from this time period reflects that the Veteran presented as generally oriented in all spheres, with adequate hygiene, and with recent and remote memory intact.  There is no indication of grossly inappropriate behavior or persistent danger of hurting self or others.  While racing thought were indicated, there are no consistent findings indicative of gross impairment of thought process.  

The Board acknowledges that the evidence of record from this period reflects that the Veteran suffered from impaired impulse control, including episodes of violent behavior, racing thoughts and one instance of incoherent thoughts, poor insight and judgment, paranoia, and occasional suicidal ideation.  However, such symptomatology is contemplated in the 70 percent rating assigned, which include occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as speech intermittently illogical, obscure, or irrelevant, suicidal ideation, and impaired impulse control.  To the extent that the Veteran occasionally experienced hallucinations or delusions, the Veteran's psychiatric symptomatology, taken as a whole, does not approximate persistent delusions, grossly inappropriate behavior, or persistent danger of hurting self or others.

The Board again acknowledges the opinion of the May 2011 private psychologist to the effect that the Veteran has suffered from total occupational and social impairment since his discharge from service, warranting the assignment of a 100 percent rating for the period from to May 24, 2007 to April 21, 2009.  Again, however, the Board emphasizes that neither the examiner's comment as to unemployability, or his opinion as to what rating is warranted is not particularly probative-much less, dispositive-of the schedular rating question.  See 38 C.F.R. § 4.126.  

The Board again emphasizes that, in evaluating the Veteran's psychiatric disability for the period in question, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for the psychiatric disability in question.  See Mauerhan, 16 Vet. App. at 436.  

The Board further finds that none of the GAF scores assigned from May 24, 2007 through April 21, 2009, alone, provides a basis for assigning the maximum, 100 percent rating for schizophrenia, undifferentiated type.  As indicated, the Veteran was assigned the following scores during this period:  25 in May 2007, 60 in May 2007 following a week of hospitalization, 40 in June 2007 and 55 in July 2007.

According to DSM-IV, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 21 to 30 are assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).

In this case, the GAF scores of 55 and 60 clearly reflect even less impairment than that contemplated in the current 70 percent rating; hence, these scores provides no basis for a higher rating for this period.  Moreover, the GAF score of 40 appears to suggest a level of impairment no greater than that that contemplated in the 70 percent rating.  

While the lowest GAF score of 25 may, conceivably, suggest more significant impairment than what is contemplated in the assigned 70 percent rating assigned, the Board notes that this score represents a brief periods of increased severity of symptomatology upon admission for hospitalization.  The score was greatly improved to 60 after one week of treatment. As such, this score is not indicative of the Veteran's overall level of disability for this period.

Accordingly, the Board finds that, for the period from May 24, 2007 through April 21, 2009, the Veteran's psychiatric disability picture, more nearly approximated the criteria for a 70 percent rating, and that the criteria for the maximum 100 percent rating are not met.  See 38 C.F.R. § 4.7.

D.  Both Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the periods on appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the September 2003 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2009); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all relevant periods.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for additional staged rating of the Veteran's schizophrenia, undifferentiated type, pursuant to Hart, and that higher ratings for the periods prior to May 24, 2007, and from May 24, 2007 through April 21, 2009, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating during either period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.


ORDER

A rating in excess of 50 percent for schizophrenia, undifferentiated type, prior to May 24, 2007, is denied.

A rating in excess of 70 percent for schizophrenia, undifferentiated type, from May 24, 2007 through April 21, 2009, is denied.


REMAND

The Board finds that RO action on the claim for a TDIU due to service-connected schizophrenia, undifferentiated type, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007, is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

As indicated above, a 50 percent rating for schizophrenia, undifferentiated type has been assigned prior to May 24, 2007.  Consequently, the percentage requirement of 4.16(a) has not been met.  However, entitlement to a TDIU, on an extra-schedular basis may, nonetheless, be established-pursuant to 38 C.F.R. § 4.16(b), and specially prescribed procedures-if the Veteran is shown to be unemployable by reason of his service-connected disability.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra- schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

The record reflects that a TDIU has been assigned from May 24, 2007.  However, the Board also notes that the evidence of record prior to May 24, 2007, suggests that the Veteran was unemployable during this period.  In March 2006, the Veteran's private psychiatrist, Dr. O. opined that because of the Veteran's mental condition, he was unable to perform any type of remunerative job.  In addition, the May 2011 record from private psychologist Dr. A. reflects her opinion that the Veteran's schizophrenia has prevented him from securing and maintaining gainful employment prior to May 24, 2007.  Based on the foregoing, it appears that the procedures for referral for consideration of an extra-schedular TDIU, set forth in 38 C.F.R. § 4.16(b), are invoked.

It bears mentioning that, while the Board cannot assign an extra-schedular rating in the first instance, it can specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular rating is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court has held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C&P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular [sic] rating aspect of this claim").  See also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Under these circumstances, the Board finds that this case should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for consideration of the Veteran's entitlement to a TDIU due to service-connected schizophrenia, undifferentiated type, on extra-schedular basis under 38 C.F.R. §§ 4.16(b), prior to May 24, 2007.

Prior to completing the necessary action relating to referral of the claim for extra-schedular consideration, to ensure that all due process requirements are met, the RO should give the appellant another opportunity to provide information and/or evidence pertinent to the matter remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the matter remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the matter ogf his entitlement to a TDIU due to service-connected schizophrenia, undifferentiated type, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007, that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.   § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Then, the RO should forward the claims file to the Director of the VA Compensation and Pension Service for a determination of whether a TDIU due to service-connected schizophrenia is warranted on an extra-schedular basis for the period prior to May 24, 2007.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU due to service connected schizophrenia, undifferentiated type, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007, in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an SSOC and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  
 


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


